IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                 December 15, 2005 Session

       TAMMY HOPKINS LINDSAY v. DWIGHT KELLEY LINDSAY

                     Appeal from the Circuit Court for Davidson County
                         No. 00D-1778     Carol L. Soloman, Judge



                   No. M2004-02267-COA-R3-CV - Filed January 25, 2006



This primary issue on appeal is whether Dwight Kelley Lindsay (“Mr. Lindsay”) was properly
advised of his constitutional right to counsel before being found guilty on twelve counts of criminal
contempt for his failure to pay court ordered child support and health insurance reimbursement
payments. All parties to this appeal now agree that Mr. Lindsay was not adequately advised of his
right to counsel. The judgment of the Trial Court finding Mr. Lindsay in criminal contempt is
vacated.


                   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the
                          Circuit Court Vacated; Case Remanded.


D. MICHAEL SWINEY , J., delivered the opinion of the court, in which HERSCHEL P. FRANKS, P.J., and
SHARON G. LEE, J., joined.


Tracey Robinson-Coffee, Nashville, Tennessee, for the Appellant Dwight Kelley Lindsay.


Mary Arline Evans and Alan D. Johnson, Nashville, Tennessee, for the Appellee Tammy Hopkins
Lindsay.


Paul G. Summers, Attorney General and Reporter, and Stuart F. Wilson-Patton, Senior Counsel,
Nashville, Tennessee, for the Appellee State of Tennessee.
                                       MEMORANDUM OPINION1


               This appeal involves the Trial Court’s judgment that Mr. Lindsay was guilty of twelve
counts of criminal contempt based on his alleged failure to make court ordered child support and
health insurance reimbursement payments. Mr. Lindsay was sentenced to ten days in jail on each
of the twelve counts. Mr. Lindsay appealed the finding of criminal contempt.

                The primary issue on appeal centers around whether Mr. Lindsay was apprised
properly by the Trial Court of his constitutional right to counsel. Both Tammy Hopkins Lindsay and
the State of Tennessee now acknowledge on appeal that Mr. Linsday was not adequately advised of
his right to counsel. According to the brief filed by the State of Tennessee and accepted by Ms.
Lindsay as her position:

                  In the absence of the required statement of the right to counsel from
                  the court, any inquiry as to indigency, or sufficient evidence in the
                  record to establish that there was a voluntary, knowing, and
                  intelligent waiver of the right to counsel, the trial court’s criminal
                  contempt order cannot stand.

              Since all parties to this appeal now are in agreement, as is this Court, that Mr. Lindsay
was not advised properly of his constitutional right to counsel, the judgment of the Trial Court
finding Mr. Lindsay guilty on twelve counts of criminal contempt is vacated in its entirety. We
express no opinion as to whether Mr. Lindsay was guilty of criminal contempt.

                The remaining issue is Mr. Lindsay’s claim that the Trial Court erred in summarily
rejecting his proposed Statement of the Evidence, but later accepting Mrs. Lindsay’s Statement of
the Evidence. Because both the accepted and rejected Statements of the Evidence pertain only to
the Trial Court’s finding of criminal contempt, and because we have vacated that finding, this issue
is rendered moot.

                  Exercising our discretion, costs incurred on appeal are not assessed against any party.




                                                               ___________________________________
                                                               D. MICHAEL SWINEY, JUDGE

        1
            Rule 10 of the Rules of the Court of Appeals provides: “This Court, with the concurrence of all judges
participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum opinion when a
formal opinion would have no precedential value. W hen a case is decided by memorandum opinion it shall be designated
‘MEMORANDUM OPINION,’ shall not be published, and shall not be cited or relied on for any reason in any unrelated
case.”

                                                        -2-